ORDER

PER CURIAM.
Danny C. Smith (“Smith”) appeals from the judgment entered upon a jury’s verdict convicting him of first-degree murder, first-degree robbery, and two counts of armed criminal action. We have reviewed the briefs of the parties and the record on appeal and conclude that no reversible error occurred.
An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment *888pursuant to Missouri Rule of Criminal Procedure 30.25(b) (2012).